Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 29-31,33-36,42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 29, stating that the sensing element “can move only in a lateral direction” (lines 13-14) that is in a “parallel direction relative to the direction which the transistor current travels” (line 15-16, claim 29) is terribly problematic.  Such difficulty also exists in claims 33 (lines 13-17), 34 (lines 13-17), 35 (lines 13-17), 36 (lines 13-17) and 42 (lines 12-16).
Figure 3 illustrates double ended arrows that suggest that the edges 302 move only in a lateral direction parallel to the direction of transistor current, but of course they do not.  The element 301 is “Membrane”.  Such is undeniable.  As the “Membrane” deflects, the edge does not move in only a lateral direction as claimed.  After all, it is a membrane, it is disclose as being mounted in a fixed manner, and as illustrated it can move in many directions, such as shown below:

    PNG
    media_image1.png
    204
    488
    media_image1.png
    Greyscale
         The double arrows of Figure 3 are incorrect, as the edge can move in a plurality of directions.



    PNG
    media_image1.png
    204
    488
    media_image1.png
    Greyscale


The illustrations above make it clear that a deflecting membrane will not provide an edge that “can move only in a lateral direction” as claimed.
The Wands factors are considered to determine if there is evidence to support a determination that the disclosure does not satisfy enablement, and whether any necessary experimentation is undue.  
In that regard (A) the claims call for a membrane whose edge moves only in a lateral direction that is in a  parallel direction relative to the direction which the transistor current travels, (B) the nature of the invention is motion sensor that employs a membrane that is particularly mounted (Figures 3,10), (C,D) the state of the prior art is such that there are FETs which are employed as motion sensors employing a movable gate, but none are that of a membrane (as fixed in Figures 3,10) whose edge moves only in a lateral direction that is in a  parallel direction relative to the direction which the transistor current travels (which is not surprising, as there is no outstanding art rejection), (E,F) the application does not suggest how to change the mounting in Figures 3,10 such that the membrane may be one of the nature 

	There are no outstanding drawing objections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimeah Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861